Citation Nr: 1730060	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  16-53 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Service connection for heart disease claimed as atrial fibrillation (AFIB), to include as due to Dichloro-Diphenyl-Trichloroethane (DDT) exposure.

2 Service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD), to include as due to DDT exposure. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955 and from October 1956 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for heart disease claimed as atrial fibrillation and entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disease is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran contends that his AFIB and COPD disorders are caused by exposure to the pesticide DDT while assigned to the 4th Air Police Squadron in Korea.  See May 2015 Third Party Correspondence.  The Veteran maintains that he was sprayed with DDT all over his body including his mouth, nose, and eyes.  See February 2015 Statement in Support of Claim; September 2016 Report of General Information. 

The medical evidence of record shows that the Veteran has been diagnosed with AFIB (in addition to other heart disorders to include congestive heart failure, aortic valve stenosis, and heart hypertrophy), and COPD.

Military personnel records show that the Veteran served in Korea from August 1952 to August 1953.  See e.g., October 1956 Military Personnel Record.  In addition, the Veteran was awarded the National Defense Service Medal, Korean Service Medal, United Nations Service Medal, and Korean Presidential Unit Citation.  He has been credited with battle participation for Korean Summer-Fall 1952, and Third Korean Winter 1952-53. The AOJ has accepted the Veteran's report of constant bombardment from the North Koreans and Chinese while at Kempo Airfield as consistent with the location, facts, and circumstances of the Veteran's service related to hostile military or terrorist activity. However, while it is likely that the Veteran was exposed to pesticides in Korea in 1952-53, the record contains no verification that the Veteran was indeed exposed to DDT as claimed.  See, e.g., 38 U.S.C.A. § 1154(a) (West 2014); see also October 2016 statement of the case wherein the AOJ noted that the Veteran's exposure to DDT was not verified.  On remand, this should be verified through appropriate official channels.  

Additionally, as there is evidence of a current disability, the Veteran's statements suggesting that an event occurred in service, and an indication that the disability may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran a medical examination and to obtain a nexus opinion to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002), 38 C.F.R. § 3.159 (c)(4)(i) (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all appropriate action to attempt to verify with the appropriate entity, the likelihood of the Veteran's exposure to pesticides and specifically, DDT, during service in Korea between August 1952 and August 1953.  Document all steps taken.  Update the file with any negative responses and inform the Veteran in accordance with 38 C.F.R. § 3.159  (e).

2.  Obtain all outstanding VA treatment records relevant to the Veteran's heart and respiratory disabilities and associate them with the claims file.

3. Then, schedule the Veteran for appropriate VA examinations, to evaluate his heart (to include AFIB) and respiratory (to include COPD) disorders.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete medical, social, and occupational history pertinent to the Veteran's claimed condition, and examining the Veteran, the examiner must render an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disorder(s) to include atrial fibrillation had its clinical onset during active service, was manifest within one year of service discharge, or is related to any in-service disease, event, or injury, to include as due to his exposure to DDT; and 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder to include COPD had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as due to his exposure to DDT.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



